DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis specific to Claim 1 is being presented below. However, the Applicants should please note that the analysis for each of claims 8 and 15 is similar to that of claim 1 and therefore, claims 8 and 15 are rejected for the same reason. The claim 1 recites: “generating, by a media presentation device, query fingerprint data representing video frames of a channel being rendered by the media presentation device, and transmitting the generated query fingerprint data from the media presentation device over a network to a server; 
responsive to transmitting the query fingerprint data to the server, receiving by the media presentation device, from the server, channel-icon fingerprint data representing channel icons of multiple channels selected based at least on the server having detected that the query fingerprint data representing the video frames of the channel being rendered by the media presentation device matches the reference fingerprint data representing the frames of the multiple channels of video content; and
responsive to receiving the channel-icon fingerprint data from the server, performing by the media presentation device channel-icon fingerprint matching to determine which channel in the multiple channels is the channel being rendered by the media presentation device”. 
The limitation of “responsive to receiving the channel-icon fingerprint data from the server, performing by the media presentation device channel-icon fingerprint matching to determine which channel in the multiple channels is the channel being rendered by the media presentation device”, as drafted, amounts to a process that, under its broadest reasonable interpretation, covers a mental process performed by a human (i.e.,  mentally making comparisons of data) but for the recitation of generic computer components, i.e., responsive to receiving the channel-icon fingerprint data from the server; performing by the media presentation device. The mere recitation of a generic computer does not take the claim limitation out of the mental processes grouping. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea, and this judicial exception is not integrated into a practical application. 
The additional elements of “generating, by a media presentation device, query fingerprint data representing video frames of a channel being rendered by the media presentation device, and transmitting the generated query fingerprint data from the media presentation device over a network to a server; 
responsive to transmitting the query fingerprint data to the server, receiving by the media presentation device, from the server, channel-icon fingerprint data representing channel icons of multiple channels selected based at least on the server having detected that the query fingerprint data representing the video frames of the channel being rendered by the media presentation device matches the reference fingerprint data representing the frames of the multiple channels of video content” are not sufficient to amount to significantly more than the judicial exception as the steps are recited at a high-level of generality (i.e., as a generic computer performing generic computer functions of receiving and sending information), such that they amount to no more than mere instructions for simple data-gathering using a generic computer component and are simply appended, well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Therefore, the claim is not patent-eligible.
Additionally, none of the dependent claims include additional elements that are sufficient to amount to significantly more than the judicial exception, and therefore are not patent-eligible.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 recites the limitation of an “processing unit to”. Although the claim does not use the term “means for” or “step for”, the claim limitations begin with a term followed by functional language, the term is not modified by sufficient structure or material for performing the claimed functions, and while the demodulation unit is recognized as being commonly known in the art, the specification does not provide a description of the output unit or the processing unit sufficient to inform one of ordinary skill in the art the meaning of the terms, given that the units are special purpose computers. Therefore, they are not art-recognized structures to perform the claimed functions. Accordingly, the limitation invokes 35 USC § 112, ¶ 6 (See Ex parte Rodriguez, 92 USPQ2d 1395, 1404-1406 (Bd. Pat. App. & Int. 2009)). The written description fails to sufficiently disclose the corresponding structure, material, or acts for the claimed functions of the output unit and the processing unit. Because the components are required to perform  specific functions, they are special purpose computers, and the corresponding structure must be more than a mere reference to a general purpose computer, microprocessor, specialized computer, or an unidentified component of a computer system, software, logic, code or black box element, etc. For the specific functions, the corresponding structure must include an algorithm that transforms the general purpose computer, and the algorithm must explain how the computer or components perform the claimed functions. There is no showing of how the component performs the claimed functions. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Any claim not specifically addressed above is rejected as incorporating the deficiencies of the claim upon which it depends.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-9 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US20170251250, hereinafter Lee) in view of Baig et al. (US20210385534, hereinafter Baig).

Regarding claims 1, 8 and 15, Lee discloses a method (and the device and the storage of claims 8 and 15, see Lee, at least at Figs. 3-6 and related text) comprising: 
generating, by a media presentation device, query fingerprint data representing video frames of a channel being rendered by the media presentation device (see Lee, at least at [0006]-[0007], [0011], [0025]-[0028], [0035], and related text), and transmitting the generated query fingerprint data from the media presentation device over a network to a server (see Lee, at least at [0006]-[0007], [0011], [0025]-[0028], [0035], and related text);
responsive to transmitting the query fingerprint data to the server, determining by the media presentation device, channel-icon fingerprint data representing channel icons of multiple channels selected based at least on the server having detected that the query fingerprint data representing the video frames of the channel being rendered by the media presentation device matches the reference fingerprint data representing the frames of the multiple channels of video content (see Lee, at least at [0061]-[0062], [0076]-[0078], and related text); and 
responsive to receiving the channel-icon fingerprint data from the server, performing by the media presentation device channel-icon fingerprint matching to determine which channel in the multiple channels is the channel being rendered by the media presentation device (see Lee, at least at [0061]-[0062], [0076]-[0078], and related text).
Lee does not specifically disclose receiving, by the media presentation device from the server, the channel-icon fingerprint data.
In an analogous art relating to a system for channel matching, Baig discloses by a media presentation device from a server channel-icon fingerprint data representing channel icons of multiple channels selected based at least on the server having detected that the query fingerprint data representing the video frames of the channel being rendered by the media presentation device matches the reference fingerprint data representing the frames of the multiple channels of video content (see Baig, at least at [0011]-[0017], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Lee to include the limitations as taught by Baig for the advantage of providing a more robust system for channel identification that optimizes a use of system resources.
Regarding claims 2, 9 and 16, Lee in view of Baig discloses wherein the channel-icon fingerprint data includes, respectively for each channel in the multiple channels of video content, a reference channel-icon fingerprint representing a channel icon specific to the channel see Lee, at least at [0006]-[0007], [0011], [0025]-[0028], [0035], [0061]-[0062], [0076]-[0078], and related text; and see Baig, at least at [011]-[0017], and related text).
Regarding claims 6 and 13, Lee in view of Baig discloses after determining based on the channel-icon fingerprint matching which channel in the multiple channels is the channel being rendered by the media presentation device, transmitting from the media presentation device to the server a report (see Baig, at least at [0017], and related text).
Regarding claims 7 and 14, Lee in view of Baig discloses wherein the media presentation device is a television (see Lee, at least at [0025], and related text).
Claims 3-4, 10-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (previously cited) in view of Baig (previously cited), as applied to claims 2, 9, and 16 above, and further in view of Jiang et al. (US20160295287, hereinafter Jiang).

Regarding claims 3-4, 10-11 and 17-18, (Lee in view of Baig discloses wherein each channel in the multiple channels of video content presents in a respective in-frame region the channel icon specific to the channel see Lee, at least at [0006]-[0007], [0011], [0025]-[0028], [0035], [0061]-[0062], [0076]-[0078], and related text; and see Baig, at least at [011]-[0017], and related text), but does not specifically disclose wherein the channel-icon fingerprint data further includes, respectively for each channel in the multiple channels of video content, coordinates defining the in-frame region at which the channel presents the channel icon specific to the channel.
In an analogous art relating to a system for identifying channel information, Jiang discloses wherein a channel-icon fingerprint data further includes, respectively for each channel in multiple channels of video content, coordinates defining an  in-frame region at which the channel presents a channel icon specific to the channel (see Jiang, at least at [0044], [0059]-[0061], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Lee in view of Baig to include the limitations as taught by Jiang for the advantage of providing a more robust and efficient system for channel identification.
Allowable Subject Matter

Claims 5, 12 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if overcoming all other rejections of record.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose telephone number is (571)272-9524 and whose email address is CHENEA.SMITH@USPTO.GOV. The examiner can normally be reached M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENEA DAVIS/            Primary Examiner, Art Unit 2421